Title: From Thomas Jefferson to Robert Williams, 4 December 1807
From: Jefferson, Thomas
To: Williams, Robert


                        
                            Sir
                            
                            Washington Dec. 4. 07.
                        
                        I have this day written you a letter of introduction for mr Thos. T. Jones, in which I have said a great
                            deal of good of him, every word of which is true. but there is one truth omitted there which duty to you as well as myself
                            requires that I should supply in a private & confidential letter. he is in the unhappy habit of intemperance, and I
                            suspect he goes with an intention to endeavor to reform himself and get into business. I have given him the letter open
                            that he may see how many good qualities he possesses, all of them marred by this single foible. seeing himself placed in
                            his new residence, on the high ground which nature & education qualify him to hold, his resolution to give fair play to
                            so many excellent qualities may perhaps be strengthened. of his pecuniary circumstances I am totally uninformed. I have
                            supposed they depend chiefly on his exertions in his profession. I tender you my salutations & assurances of great
                            respect
                        
                            Th: Jefferson
                            
                        
                    